DETAILED ACTION
This action is responsive to the following communication: application filed on 08/24/2021. This action is made non-final.
Claims 1-23 are pending in the case.  Claims 1, 22 and 23 are independent claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 09/23/2021, 10/12/2021, 10/25/2021, 11/17/2021, 12/08/2021, 01/05/2022, 01/27/2022, 02/09/2022, 03/02/2022, 03/11/2022, 03/29/2022, 04/12/2022, 04/26/2022, 05/10/2022, 06/01/2022, 07/05/2022, 07/15/2022, 08/04/2022, 08/11/2022,  and 09/08/2022 are being considered by the examiner. However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  The IDSs filed on 09/23/2021 contain around 61 pages of references without any discussion of their pertinence and around 777 foreign applications and NPLs are submitted as Prior Art in the time period between 09/23/21 and 08/11/2022.  It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms corresponding to each submitted  IDS, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

					Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 12-14, 20-23 are rejected under 35 U.S.C. 103  as being unpatentable over Cranfill et al. (US 2019/0347181; hereinafter Cranfill), and further in view of Kim et al. (US 2017/0230236; hereinafter Kim). 
		Regarding claim 1, Cranfill teaches A computer system (Fig. 1A; Fig. 6D, device 500), comprising: 
		a display generation component (Fig. 1A, touch sensitive display system & display controller); 
		one or more processors (Fig. 1A, processors); and 
		memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 1A, memory and applications) for: 
			while the computer system is configured to manage one or more external devices that have a first relationship with the computer system and is configured to manage one or more external devices that have a second relationship with the computer system, …, receiving a request to display a device management user interface for devices managed by the computer system ([0198]-[0199], user scrolls with contact 603 in Fig. 6C to display Fig. 6D, display devices of John Jr’s iPhone and Jane’s iPhone under Family Usage  and display devices of John’s iPad, Apple TV and John’s Apple Watch under My Devices; devices under Family Usage are part of a group or family cloud-based account; devices under My Devices are associated with the same user account of device 500 in Figs. 6B-D; assume devices under My Devices have the recited “first relationship” and devices under Family Usage have the recited “second relationship”, all the devices listed under first relationship and second relationship are managed by John, i.e., the parent of John Jr. and Jane, each child can also have individual user account or child account in [0397] tethered with user John’s Family account); and 
		in response to receiving the request to display the device management user interface, displaying, via the display generation component, a device management user interface ([0198]-[0199], in response to user scrolls with contact 603 in Fig. 6C, display Fig. 6D), wherein displaying the device management user interface includes concurrently displaying: 
			a first user interface object corresponding to a first external device that has the first relationship with the computer system (Fig. 6D & [0199], each of John’s iPad, Apple TV and John’s Apple Watch under My Devices is the recited “first user interface object”, each of the devices corresponds to a first external device that has the first relationship with device 500); and 
			a second user interface object corresponding to a second external device that has the second relationship with the computer system, wherein the second user interface object is visually distinguished from the first user interface object in the device management user interface to indicate that the second external device has the second relationship with the computer system (Fig. 6D & [0199], each of John Jr.’s iPhone and Jane’s iPhone under Family Usage is the recited “second user interface object” corresponding to a second external device that has the second relationship with device 500, since these devices are under Family Usage, they are visually distinguished from the devices under My Devices; [0396], child device in a family account has a child account in [0397]).
		
		Although Cranfill teaches that parent user can setup child devices to be different from parent’s devices in terms of device functionality and access to applications or services ([0199], parent controls child devices; Figs. 8D-8T, settings for John’s/parent device; Fig. 8XX, Fig. 8JJJ, parent sets up limitations on child device),  Cranfill does not appear to explicitly recite the limitation wherein external devices with the first relationship sync a first type of data with the computer system and external devices with the second relationship do not sync the first type of data with the computer system.
		However, the prior art of Kim can be relied upon for a teaching of the limitation. Kim is directed toward providing synchronization configuration information for implementing function synchronization with external electronic devices ([abstract]). Kim teaches generating synchronization configuration information of external electronic devices from user selections of settings displayed on a screen interface of a first electronic device (Fig. 8 & [0153]-[0158]). Kim also teaches performing function synchronization based on external electronic devices located within a distance from an electronic device ([0114]). Specifically, Kim teaches external devices with the first account sync a first type of data with the computer system and external devices with the second account do not sync the first type of data with the computer system ([0113], perform function synchronization among devices based on an account, devices in one account are synchronized on a first type of data and devices in another account are not in sync; [0175], first type of data (e.g. selected from list in Fig. 10) may be shared between the master-device (computer-system) and external wearable devices within a specific device group such us a group of functionally synchronized and tethered devices having the same account in [0113] and Fig. 10 & [0164]; [0043], devices with the same account; [0038] & [0062], electronic device group and master/slave devices synchronization; Fig.8 & [0156], devices registered with an account of the master electronic device 100; Fig. 11 & [0177], pop-up window for confirmation of same account devices synchronization).
		A skilled artisan would have recognized that external devices with the first/second account in Kim correspond to external devices with the first/second relationship in Cranfill (Kim: [0113] & [0175], account & synchronization & data sharing; Cranfill: Fig. 6D & [0199], first/second account and first/second relationship; [0396], child device in a family account has a child account in [0397]; see discussions above). A skilled artisan would have understood that different devices used by different users under different accounts would not be synced or set up in the same manner – for example, a user managing a child’s device would set restrictions on the child’s device signed into a child account but the user would not set the same restrictions on the user’s device signed into the user account (Cranfill: [0520] & Fig. 14E) .
		Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Cranfill to include account-based function synchronization and data sharing feature in Kim to achieve the claim limitation.  One would be motivated to make such a combination so that the system can provide selective data sharing among user devices of different groups (Kim: [0175], data sharing between devices of a particular group).


		Regarding claim 2, Cranfill/Kim teaches The computer system of claim 1. Cranfill at least suggests the limitation wherein displaying the device management user interface includes concurrently displaying: 
		a first visual indication of a first user signed into a first account on the first external device, wherein the first visual indication visually corresponds to the first external device(Fig. 6D & [0199], John’s iPad and John’s Apple Watch under My Devices are indication of a first user signed into a first account and each corresponds to a different first external device, in view of “John’s iPhone” displayed under Restrictions Settings in Fig. 6C; [0396], user currently signed into the device); and 
		a second visual indication of a second user signed into a second account, different from the first account, on the second external device, wherein the second visual indication visually corresponds to the second external device (Fig. 6D & [0199],  “John Jr. requested more time!” is the recited “second visual indication” who signed into a child account in [0397] associated with the family account corresponding to a second external device “John Jr.’s iPhone” and made the request; [0397], signed into a child account; The second visual indication at least suggests John Jr. account is different from John’s account).

		Regarding claim 3, Cranfill/Kim teaches The computer system of claim 1. Cranfill at least suggests the limitation wherein displaying the device management user interface includes concurrently displaying : 
		a first user identification indicator of a first user signed into a first account on the first external device, wherein the first user identification indicator is visually associated with the first external device(Fig. 6D & [0199], “John” in John’s iPad and John’s Apple Watch under My Devices are indication of a first user identification signed into a first account and each corresponds to a different first external device, in view of “John’s iPhone” displayed under Restrictions Settings in Fig. 6C; [0396], user currently signed into the device with user account); and 
		a second user identification indicator of a second user signed into a second account, different from the first account, on the second external device, wherein the second user identification indicator is visually associated with the second external device(Fig. 6D & [0199],  “John Jr.” in John Jr.’s iPhone is the recited “second user identification indicator” who signed into a child account in [0397] associated with the family account corresponding to a second external device “John Jr.’s iPhone” and made the request of “John Jr. requested more time!”; [0397], signed into a child account; The request at least suggests John Jr. account is different from John’s account).

		Regarding claim 12, Cranfill/Kim teaches The computer system of claim 1. Cranfill also teaches the limitation wherein the second user interface object includes a management affordance (Cranfill: [0212], Fig. 6v, select indication 608a of the second user interface object), and wherein the one or more programs further include instructions for: 
		while displaying the management affordance, detecting a first user input corresponding to the management affordance (Cranfill: [0212] & Fig. 6V, user select 608a indication via the first user input); and 
		in response to detecting the first user input corresponding to the management affordance, displaying a management user interface corresponding to the second external device (Cranfill: [0213], display Fig. 6W, i.e., the management user interface for John Jr’s second external device,  in response to user selection of 608a in Fig. 6V).

		Regarding claim 13, Cranfill/Kim teaches The computer system of claim 12. Cranfill also teaches the limitation wherein the one or more programs further include instructions for: 
		while displaying the management user interface, detecting a second user input corresponding to a restrictions user interface object of the management user interface  (while displaying management user interface Fig. 6W) and in response to detecting the second user input, displaying a restrictions user interface including a scheduling user interface object that, when selected by user input, is configured to adjust a schedule for a restricted mode of the second external device (Cranfill: Fig. 6W, [0214], a second user input to select “go to settings”/restriction-user-interface-object among selectable affordances in indication 666 to display restriction settings in Fig. 10B which includes “device Downtime” scheduling user interface object 1004; [0408]-[0409], selecting 1004 to display Fig. 10C, device downtime 1004 affordance for users to adjust a schedule for a restricted mode of the John Jr’s second external device).

	Regarding claim 14, Cranfill/Kim teaches The computer system of claim 13. Cranfill also teaches the limitation wherein the restrictions user interface includes a first area corresponding to a first time period, wherein the first area includes one or more first indicators representing unlock events of the second external device from the restricted mode during the first time period (Fig. 6U & [0207], device pickups in 654 of Fig. 6U including unlocking events/inputs in [0211] during the down-time first time period in 660 of Fig. 6U; [0209], the graph 658 in Fig. 6U visually distinguishes pickups that occur during device downtime from pickups that occur outside of device downtime); and 
		a second area corresponding to a second time period, different from the first time period, wherein the second area includes one or more second indicators representing unlock events of the second external device from the restricted mode during the second time period ([0209], the graph 658 in Fig. 6U visually distinguishes pickups that occur during device downtime (the first area) from pickups that occur outside of device downtime (the second area)).

		Regarding claim 20, Cranfill/Kim teaches The computer system of claim 1. Cranfill also teaches the limitation wherein the one or more programs further include instructions for: 
		detecting a fourth user input on the second user interface object(Cranfill: [0212] & Fig. 6V, user select 608a indication via the fourth user input); and 
		in response to detecting the fourth user input on the second user interface object, displaying a settings user interface associated with the second external device, wherein the settings user interface includes a third indicator indicating that the settings user interface is associated with an external device having the second relationship with the computer system or a fourth indicator indicating identification information of the second external device (Cranfill: [0213], display Fig. 6W, i.e., a setting user interface for John Jr’s second external device,  in response to user selection of 608a in Fig. 6V, the setting user interface includes a fourth indicator “John Jr.” identification and a third indicator/Notification in window 666 showing the second relationship of John Jr. with John’s computer system).

		Regarding claim 21, Cranfill/Kim teaches The computer system of claim 1. Cranfill also teaches the limitation wherein: the computer system is signed into a first account(Fig. 6D & [0199], John’s iPad and John’s Apple Watch under My Devices are indication of a first user signed into a first account and each corresponds to a different first external device, in view of “John’s iPhone” displayed under Restrictions Settings in Fig. 6C; [0396], user John currently signed into the device under the first account); the first user interface object is displayed in a first area of the device management user interface, and the first external device is signed into the first account (Fig. 6D or Fig. 6V & [0199], first external devices John’s iPad and John’s Apple Watch under My Devices, i.e., the first area, are indication of a first user signed into a first account and each corresponds to a different first external device, in view of “John’s iPhone” displayed under Restrictions Settings in Fig. 6C, each of John’s iPad and John’s Apple Watch corresponds to first user interface object; [0396], user currently signed into the device); and the second user interface object is displayed in a second area of the device management user interface, different from the first area, and the second external device is signed into a second account, different from the first account (Fig. 6D & [0199],  John Jr. signed into a child account in [0397] associated with the family account corresponding to a second external device “John Jr.’s iPhone” and made a request for more time, John Jr.’s iPhone and Jane’s iPhone are second user interface objects in the second area under “Family Usage”; [0397], signed into a child account; John Jr.’s request at least suggests John Jr. account is different from John’s account).

		Regarding claim 22, claim 22 is directed to a product storing programs to be executed by the computer system of claim 1. Claim 22 is thus rejected with the same rationale as claim 1.

		Regarding claim 23, claim 23 is directed to a method performed by the computer system of claim 1. Claim 23 is thus rejected with the same rationale as claim 1.

		
7.	Claim 4 is rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim as applied to claim 1 above, and further in view of Maley (US 2020/0067245, effective filing date of 08/24/2018).
		Regarding claim 4, Cranfill/Kim teaches The computer system of claim 1. Although Kim teaches registering a device ([0156], register device into an account via manual input), Cranfill/Kim seems to be silent on the limitation wherein the one or more programs further include instructions for: wherein displaying the device management user interface includes concurrently displaying an add device user interface object that, when selected via user input, causes the computer system to initiate a process for enabling the computer system to manage a third external device; while displaying the add device user interface object, receiving a user input corresponding to the add device user interface object; and in response to receiving the user input corresponding to the add device user interface object, displaying, via the display generation component, a user interface with one or more selectable options for managing the third external device.
		However, the prior art of Maley can be relied upon for an explicit teaching of the limitation. Maley is directed toward providing parental control of a media or interactive device used by a child via a smart plug ([0002] & [0009]). Maley teaches providing a system in which a parent can monitor the use of an electrical device ([0010]). Maley also teaches providing a system for controlling the energization and deenergization of an electrical device. Specifically, Maley teaches the limitation wherein displaying the device management user interface includes concurrently displaying an add device user interface object that, when selected via user input, causes the computer system to initiate a process for enabling the computer system to manage a third external device (Fig. 13 & Figs. 17-18 & [0042]-[0043], add device button 72 in Fig. 13 and Fig. 17, along with devices listed above); while displaying the add device user interface object, receiving a user input corresponding to the add device user interface object; and in response to receiving the user input corresponding to the add device user interface object, displaying, via the display generation component, a user interface with one or more selectable options for managing the third external device (Fig. 13 & Figs. 17-18 & [0042]-[0043], in response to selecting add device button in Fig. 17, along with devices listed above, display Fig. 18 with selectable buttons/options 80, 82 and other fields for managing the third/new external device).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included device management tools in Maley in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to facilitate a parent to add or remove an electrical device in his/her device management interface as needed (Maley: [0002]-[0012]).

8.	Claims 5-6, 8-10 are rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim as applied to claim 1 above, and further in view of Sarlandie de la Robertie et al. (US 2017/0331901; hereinafter Sarlandie) and Wilson et al. (US 2017/0357426; hereinafter Wilson).
		Regarding claim 5, Cranfill/Kim teaches The computer system of claim 1. Cranfill does not seem to expressly teach the feature wherein displaying the device management user interface includes concurrently displaying: a third visual indication corresponding to a … user interface of the first external device currently configured to be displayed by the first external device; and a fourth visual indication corresponding to a … user interface of the second external device currently configured to be displayed by the second external device.
		However, the prior art of Sarlandie can be relied up for a teaching of such a feature. Sarlandie is directed toward providing companion app in a mobile device to cooperate with an integrated tracker app in a wearable device ([title]; Figs. 1-2, companion app 115 in mobile device and integrated tracker apps 216 in wearable device). Sarlandie teaches to facilitate settings updates for the integrated tracker app on a wearable device configured through a user interface of the companion app displayed on a display screen of the mobile computing device ([0024]). Sarlandie also teaches to run multiple companion apps in the mobile computing device that cooperated with multiple integrated tracker apps resided in multiple wearable devices concurrently (Fig. 5 & [0100]-[0101], second running companion app in the mobile device 100 cooperates with an integrated tracker app in the first wearable device 200a, the third running companion app in the mobile device 100 cooperates with an integrated tracker app in the second wearable device 200b concurrently). Specifically, Sarlandie teaches the feature wherein displaying the device management user interface includes concurrently displaying: a third visual indication corresponding to a … user interface of the first external device currently configured to be displayed by the first external device; and a fourth visual indication corresponding to a … user interface of the second external device currently configured to be displayed by the second external device (Fig. 5 & [0100]-[0101], second running companion app in the mobile device 100 cooperates with an integrated tracker app in the first wearable device 200a, the third running companion app in the mobile device 100 cooperates with an integrated tracker app in the second wearable device 200b concurrently; [0041]-[0042], each companion app is configured to provide settings updates for the integrated tracker app on the wearable device configured through the user interface of the companion app displayed on the display screen of the mobile computing device; user interface of the second companion app in Fig. 5 for settings of the integrated tracker app on wearable device 200a displayed on the display screen of the mobile computing device 100 is the recited “third visual indication” and user interface of the third companion app in Fig. 5 for settings of the integrated tracker app on wearable device 200b displayed on the display screen of the mobile computing device 100 is the recited “fourth visual indication”; Fig. 3, companion apps 115a-c in device 100 and integrated tracker application in wearable 200).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included multiple wearable device setting updates managed by a mobile device taught by Sarlandie in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to allow a user of the matching integrated tracker app on the wearable device to take advantage of a bigger display screen and a diverse amount of user input mechanisms of the mobile computing device, via the user interface of the companion app, to make settings changes that are then conveyed and implemented on the matching integrated tracker app on the wearable device (Sarlandie: [0042]).
		Although Sarlandie teaches a wearable device managed by a mobile device includes a watch ([0042]), Sarlandie seems to be silent on the third or fourth visual indication corresponds to a watch face user interface of an external/wearable device.
		However, the prior art of Wilson can be relied upon for a teaches of the feature. Wilson is directed toward configuring context-specific user interfaces at a first electronic device coupled via wireless communication to a second electronic device ([title] & [abstract]). Wilson teaches the context-specific user interfaces include watch face type comprising a clock and complications ([0008] & [0324], clock face user interface objects). Wilson teaches providing selectable context-specific user interfaces as configurations that are rendered for display by a second device such as a watch paired with a first electronic device (Fig. 13 & [0322]). Wilson also teaches in some embodiments, multiple second devices can be configured by the first electronic device (Fig. 13 & [0321]).  Specifically, Wilson teaches at least a third visual indication corresponding to a watch face user interface of the first external device currently configured to be displayed by the first external device; OR a fourth visual indication corresponding to a watch face user interface of the second external device currently configured to be displayed by the second external device. (Fig. 13 & [0324], 1304 affordance includes a depiction of device name, size, and/or other device features with options for pairing or de-pairing device 1320 with another electronic device; [0344]-[0345] & Fig. 15A & [0350], user selects a user interface for editing at first device 1300 by touch 1500 and select affordance 1530 for setting the presently selected and configured user interface as the current user interface of the secondary device 1320, device 1320 displays the user interface the next time display 1322 is activated, Watch face user interface 1312 is the recited “third or fourth visual indication”; Fig. 13 & [0321], multiple second devices can be configured by the first electronic device).
		Having seen the teachings of Sarlandie and Wilson together, a skilled artisan would have recognized that the concurrently displayed “third visual indication” and “fourth visual indication” corresponding to user interfaces of the second and third companion apps in Fig. 5 for settings of the integrated tracker apps on the first wearable device 200a and second wearable device 200b in Sarlandie can be implemented like the third or fourth visual indication corresponding to a watch face user interface of the first or second wearable device currently configured to be displayed by the first or second wearable device taught in Wilson, because both Sarlandie and Wilson teaches to provide user interfaces on a first electronic device to configure one or more secondary watch-type wearable devices and Sarlandie expressly teaches more than one “visual indication” can be concurrently displayed (Sarlandie: Fig. 5 & [0100]-[0101] & [0041]-[0042]; Wilson: Fig. 13 & [0321], see discussions above for details).
		Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included watch face user interfaces that can be easily selected from a library or customized for multiple wearable device setting updates managed by a mobile device taught by Wilson in the device management user interface of Cranfill/Kim/Sarlandie to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive and convenient user interfaces for users of an electronic device to customize their secondary watch-type devices (Wilson: [0222], provide watch-specific user interfaces with customizable information in a first mobile device to adjust the look and function of secondary watch devices in paired relationship with the first device in Fig. 13 & [0321]).

		Regarding claim 6, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. For reasons and motivations cited and discussed in claim 5, Wilson, in view of user interface in companion app corresponding to the second external wearable device in Sarlandie, teaches the limitation wherein the one or more programs further include instructions for: prior to displaying the fourth visual indication, receiving watch face information from a fourth external device, different from the second external device, wherein the fourth visual indication is based on the watch face information (Wilson: Fig. 13 & [0322], a library of context-specific user interfaces for display on the display of the second external device are stored at an external server, i.e., the fourth external device, accessible to the first mobile device 1300, before one of the watch face interfaces in the library is selected by the user like the example in [0344]-[0345] & Fig. 15A & [0350], i.e., user selects a user interface for editing at first device 1300 by touch 1500 and select affordance 1530 for setting the presently selected and configured user interface as the current user interface of the secondary device 1320, device 1320 displays the user interface the next time display 1322 is activated, Watch face user interface 1312 is the recited “third or fourth visual indication”, since multiple second devices can be configured by the first electronic device Fig. 13 & [0321]).

		Regarding claim 8, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. For reasons and motivations cited and discussed in claim 5, Wilson, in view of user interface in companion app corresponding to the second external wearable device in Sarlandie, also teaches the limitation wherein the fourth visual indication includes a generic representation of a current watch face user interface of the second external device that includes one or more placeholder elements configured to be populated with contextually-relevant or user-specific information during normal operation of the second external device, wherein the one or more placeholder elements are displayed on the device management user interface with placeholder information that is not selected to be contextually-relevant and is not based on user-specific information (Wilson: Fig 13 & [0326], a generic representation of a current watch face user interface of the second external device that includes one or more placeholder elements configured to be populated with contextually-relevant or user-specific information during normal operation of the second external device, e.g., placeholder 1316 representing live data obtained from the weather application;  Fig. 16A & [0353] & [0363], placeholder data obtained from corresponding application is not selected to be contextually-relevant and is not based on user-specific information, e.g., placeholder representation of application without obtaining live data in 1612 & 1614 & 1622, i.e., default placeholder representation; watch face in Fig. 13 and Fig. 16A can be selected by the user like the example in [0344]-[0345] & Fig. 15A & [0350], i.e., user selects a user interface at first device 1300 by touch 1500 and select affordance 1530 for setting the presently selected and configured user interface as the current user interface of the secondary device 1320, device 1320 displays the user interface the next time display 1322 is activated).

		Regarding claim 9, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. For reasons and motivations cited and discussed in claim 5, Wilson, in view of user interface in companion app corresponding to the second external wearable device in Sarlandie, also teaches the limitation wherein the fourth visual indication includes a current watch face user interface of the second external device, wherein the fourth visual indication includes indications of user-customizations of the current watch face user interface (Wilson: Fig. 15A at (A) & [0344]-[0348], The user is able to select a user interface for editing/customization at device 1300 by contacting display 1302 at the corresponding user interface preview image, such as touch 1500 on user interface preview image 1312;  Fig. 15A & [0350], i.e., user selects a user interface at first device 1300 by touch 1500 and select affordance 1530 for setting the presently selected and configured user interface as the current user interface of the secondary device 1320, i.e., the “fourth visual indication”, device 1320 displays the user interface the next time display 1322 is activated).

		Regarding claim 10, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. For reasons and motivations cited and discussed in claim 5, Wilson, in view of user interface in companion app corresponding to the second external wearable device in Sarlandie, also teaches the limitation wherein the fourth visual indication includes a plurality of icons including a first icon and a second icon, the first icon corresponding to a first application that is executable on the second external device and the second icon corresponding to a second application that is executable on the second external device (Wilson: [0227] & Fig. 6A, complication 610 is a weather app, complication 612 is a social networking app, complication 614 is a calendar app; Fig. 13 &  [0325]-[0326], selectable user interfaces from the library can include watch face user interface comprising complications corresponding to applications like in Fig. 6A, before the watch face user interface is set to be the current “fourth visual indication” in Fig. 15A & [0350], see Modular watch face user interface Fig. 14F,  1550 of Fig. 15C, 1610 in Fig. 16A-C).


9.	Claim 5 is alternatively rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim as applied to claim 1 above, and further in view of Wilson and Choi et al. (US 2015/0026615).
		Regarding claim 5, Cranfill/Kim teaches The computer system of claim 1. Cranfill does not seem to expressly teach the feature wherein displaying the device management user interface includes concurrently displaying: a third visual indication corresponding to a watch face user interface of the first external device currently configured to be displayed by the first external device; and a fourth visual indication corresponding to a watch face user interface of the second external device currently configured to be displayed by the second external device.
		However, the prior art of Wilson can be relied upon for a teaches of at least a third or fourth visual indication. Wilson is directed toward configuring context-specific user interfaces at a first electronic device coupled via wireless communication to a second electronic device ([title] & [abstract]). Wilson teaches the context-specific user interfaces include watch face type comprising a clock and complications ([0008] & [0324], clock face user interface objects). Wilson teaches providing selectable context-specific user interfaces as configurations that are rendered for display by a second device such as a watch paired with a first electronic device (Fig. 13 & [0322]). Wilson also teaches in some embodiments, multiple second devices can be configured by the first electronic device (Fig. 13 & [0321]).  Specifically, Wilson teaches at least a third visual indication corresponding to a watch face user interface of the first external device currently configured to be displayed by the first external device; OR a fourth visual indication corresponding to a watch face user interface of the second external device currently configured to be displayed by the second external device. (Fig. 13 & [0324], 1304 affordance includes a depiction of device name, size, and/or other device features with options for pairing or de-pairing device 1320 with another electronic device; [0344]-[0345] & Fig. 15A & [0350], user selects a user interface for editing at first device 1300 by touch 1500 and select affordance 1530 for setting the presently selected and configured user interface as the current user interface of the secondary device 1320, device 1320 displays the user interface the next time display 1322 is activated, Watch face user interface 1312 is the recited “third or fourth visual indication”; Fig. 13 & [0321], multiple second devices can be configured by the first electronic device).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included watch face user interfaces for multiple wearable device setting updates managed by a mobile device taught by Wilson in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive and convenient user interfaces for users of an electronic device to customize their secondary watch-type devices (Wilson: [0222], provide watch-specific user interfaces with customizable information in a first mobile device to adjust the look and function of secondary watch devices in paired relationship with the first device in Fig. 13 & [0321]).
		Although Wilson teaches the display of at least a third or fourth visual indication (see citations and discussions above), Wilson does not seem to expressly teach the limitation wherein displaying the device management user interface includes concurrently displaying the third and fourth visual indications.
		However, the prior art of Choi can be relied upon for a teaching of concurrently displaying the third and fourth visual indication. Choi is directed toward configuring at a first device a home screen of a second device and the home screen includes a graphical user interface to be displayed by the second device([abstract]). Choi teaches the widget of the second device home screen resided in the first device provides various types of information including the execution of a clock (Fig. 2 & [0068]-[0073]). Choi also teaches providing widgets in the first device for users to configure home screens of multiple second devices (Fig. 5; [0005] & [0007]). Specifically, Choi teaches displaying the device management user interface includes concurrently displaying the third and fourth visual indications (Fig. 5 & [0115]-[0118] & Fig. 6 & [0120]-[0122], “Home screen of first device” corresponds the third visual indication, “Home screen of second device” corresponds the fourth visual indication).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included multiple wearable device setting updates managed by a mobile device taught by Choi in the device management user interface of Cranfill/Kim/Wilson to achieve the claim limitation.  One would be motivated to make such a combination to provide convenience for users to manage more than one second device via widgets on the first device (Choi: [0007], beneficial to provide further ease for configuring and managing the home screen of devices).

10.	Claims 7, 11 are rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim/Sarlandie/Wilson as applied to claim 5 above, and further in view of Robinson et al. (US 2017/0322711; hereinafter Robinson).
		Regarding claim 7, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. The combination seems to be silent on the limitation wherein the one or more programs further include instructions for while displaying the device management user interface, detecting that a physical proximity between the computer system and the second external device satisfies a proximity condition; and in response to detecting that the proximity condition between the computer system and the second external device is satisfied, receiving watch face information from the second external device, wherein the fourth visual indication is based on the watch face information.
		However, the prior art of Robinson can be relied upon for a teaching of the limitation. Robinson is directed toward configuring a user interface layout of a user device via a configuration device ([title]). Robinson teaches the device includes one or more smart watches ([abstract], [0009], multiple devices; Fig. 1D, configuration device and watch).  Robinson also teaches enabling a configuration device and/or a server device to provide configuration information to multiple user devices ([0009]). Specifically, Robinson teaches the limitation wherein the one or more programs further include instructions for while displaying the device management user interface, detecting that a physical proximity between the computer system and the second external device satisfies a proximity condition ([0050]-[0051] & [0060], configuration device 220 provides configuration information to user device based on proximity to establish a connection); and in response to detecting that the proximity condition between the computer system and the second external device is satisfied, receiving watch face information from the second external device, wherein the fourth visual indication is based on the watch face information ([0037], configuration device 220 may receive, from server device 230 and/or user device 210, information that identifies a current profile associated with user device 210, to configure user interface layout of user device 210; [0039], configuration device based on receiving information from another device, e.g., user device 210; Fig. 1D, user Watch and watch information; [0050]-[0051] & [0060], configuration device 220 provides configuration information to user device based on proximity to establish a connection, the transmitted or to-be transmitted configuration information to watch device in Fig. 1D of Robinson corresponds to the fourth visual indication in Wilson).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of using the identified current profile associated with the second watch device as the basis of new watch setting by the first configuration device taught by Robinson in the device management user interface of Cranfill/Kim/Sarlandie/Wilson to achieve the claim limitation.  One would be motivated to make such a combination to include most relevant watch device information in the setting updates before the configuration device transmits the updates to the watch device (Robinson: [0037], identifies a current profile associated with user device 210; Fig. 1D, watch setting updates by the configuration device). 

		Regarding claim 11, Cranfill/Kim/Sarlandie/Wilson teaches The computer system of claim 5. Cranfill/Kim/Sarlandie/Wilson seems to be silent on the limitation wherein displaying the fourth visual indication includes: in accordance with a determination that the second external device is operating in a restricted mode, displaying the fourth visual indication as being a restricted mode watch face user interface; and in accordance with a determination that the second external device is not operating in the restricted mode, displaying the fourth visual indication as being a watch face different from the restricted mode watch face user interface.
		However, the prior art of Robinson can be relied upon for a teaching of the limitation. Robinson is directed toward configuring a user interface layout of a user device via a configuration device ([title]). Robinson teaches the device includes one or more smart watches ([abstract], [0009], multiple devices; Fig. 1D, configuration device and watch).  Robinson also teaches enabling a configuration device and/or a server device to provide configuration information to multiple user devices ([0009]). Specifically, Robinson teaches the limitation wherein displaying the fourth visual indication includes: in accordance with a determination that the second external device is operating in a restricted mode, displaying the fourth visual indication as being a restricted mode watch face user interface; and in accordance with a determination that the second external device is not operating in the restricted mode, displaying the fourth visual indication as being a watch face different from the restricted mode watch face user interface ([0055], user watch device 210 may receive configuration information associated with multiple configurations (e.g., profiles), and may update a profile based on a condition (e.g., a particular time of day, a location, or the like); [0037], configuration device 220 may receive current watch profile information from user watch device 210 under a particular time, day and location condition in [0055]; the transmitted or to be transmitted configuration information to watch device in Fig. 1D of Robinson corresponds to the fourth visual indication in Wilson).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of using the identified current profile associated with the second watch device at a particular condition as the basis of new watch setting by the first configuration device taught by Robinson in the device management user interface of Cranfill/Kim/Sarlandie/Wilson to achieve the claim limitation.  One would be motivated to make such a combination to include most relevant watch device information in the setting updates before the configuration device transmits the updates to the watch device (Robinson: [0037], identifies a current profile associated with user device 210; Fig. 1D, watch setting updates by the configuration device). 

11.	Claims 15, 19 are rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim as applied to claims 12, 1 above, and further in view of Day, II (US 2017/0149795; hereinafter Day).
		Regarding claim 15, Cranfill/Kim teaches The computer system of claim 12. Although Cranfill teaches determining the location of a device and providing the location information for use in various applications ([0070]), Cranfill does not seem to expressly teach the limitation wherein the manage user interface includes a location sharing affordance that, when selected via user input, is configured to enable the computer system to determine a location of the second external device.
		However, the prior art of Day can be relied upon for a teaching of the limitation.  Day is directed toward Management and Control of mobile computing device using local and remote software agent ([title]). Day teaches allowing parents to view and track smart phone activities of their children via one or more child software modules ([abstract]). Specifically, Day teaches the limitation wherein the manage user interface includes a location sharing affordance that, when selected via user input, is configured to enable the computer system to determine a location of the second external device (Fig. 10A & [0181], selectable location tab 1020 to view locations of devices; Fig. 18 & [0191], select location tab and display external device location of user Bill on a map).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of retrieving location information of a second external watch device taught by Day in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination for a parent to manage an external device and recognize patterns/deviations of a child using the external device ([0191]). 

		Regarding claim 19, Cranfill/Kim teaches The computer system of claim 1. Cranfill suggests the limitation wherein displaying the device management user interface includes concurrently displaying: a first indicator corresponding to a user-defined designation of the second external device; and a second indicator corresponding to one or more characteristics of the second external device (Fig. 6B, John Jr.’s = first indicator, iPhone = second indicator; alternately, John Jr.’s iPhone = first indicator, 4h = second indicator).
		However, the prior art of Day can be relied upon for an explicit teaching of the limitation. Day is directed toward management and control of mobile computing device using local and remote software agents ([title]).  Day teaches allowing parents to view and track smart phone activities of their children via one or more child software modules ([abstract]). Specifically, Day teaches the limitation wherein displaying the device management user interface includes concurrently displaying: a first indicator corresponding to a user-defined designation of the second external device; and a second indicator corresponding to one or more characteristics of the second external device (Fig. 22 & [0195], user defined device name, i.e., a first indicator and device type, a second indicator corresponding to characteristics of the second external device).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included editable feature of a second external device indicator taught by Day in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive interface for users to manage their external devices ([0195]).

12.	Claims 16-17 are rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim as applied to claims 12, 1 above, and further in view of Bojic et al. (US 2022/0101719; filed on 01/21/2019; hereinafter Bojic).
		Regarding claim 16, Cranfill/Kim teaches The computer system of claim 12. Cranfill seems to be silent on the limitation wherein the one or more programs further include instructions for: wherein the manage user interface includes a disconnect affordance that, when selected via user input, is configured to cease the second relationship between the computer system and the second external device; 
detecting selection, via user input, of the disconnect affordance; and in response to detecting selection of the disconnect affordance, initiating a process to cease the second relationship between the computer system and the second external device. 
		However, the prior art of Bojic can be relied upon for a teaching of the limitation. Bojic is directed toward controlling remote devices by a first computing device using user interface templates ([title]). Bojic teaches determining a particular template graphical user interface including graphical elements corresponding to operations to be performed by a remote/second device in response to a distance between the first computing device and the second computing device satisfying a threshold distance ([abstract]; [0005], graphical elements ). Bojic also teaches the graphical elements include icons ([0043]). Specifically, Bojic teaches the limitation wherein the one or more programs further include instructions for: wherein the manage user interface includes a disconnect affordance that, when selected via user input, is configured to cease the second relationship between the computer system and the second external device; detecting selection, via user input, of the disconnect affordance; and in response to detecting selection of the disconnect affordance, initiating a process to cease the second relationship between the computer system and the second external device ([0078], GUI manager 226 removes the information associated with remote computing device 118A from the user interface displayed by PSD 212 in response to a user input indicating a command to remove the information associated with remove computing device 118A from the user interface, such as a tap on an ion (a disconnect affordance) in [0043]; [0083], terminate session (i.e., to cease the second relationship) between device 110 and remote/second external watch 118A and remove information associated with remote device 118A from the GUI display by PSD 112 of the first device in Fig. 1; [0017], watch 118).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of providing graphical element to terminate a communication session with a remote device taught by Bojic in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to improve the user experience by allowing a user to interact with remote computing devices more easily with graphical elements provided in a template (Bojic: [0046]).

		Regarding claim 17, Cranfill/Kim teaches The computer system of claim 1. Cranfill teaches the limitation wherein the computer system is signed into a first account and the second external device is signed into a second account, different from the first account (Fig. 6D & [0199] & Fig. 6V, John’s iPad and John’s Apple Watch under My Devices are indication of a first user signed into a first account and each corresponds to a different first external device, in view of “John’s iPhone” displayed under Restrictions Settings in Fig. 6C; [0396], user currently signed into the device; and John Jr. signed into a child account in [0397] associated with the family account corresponding to a second external device “John Jr.’s iPhone”, John Jr. child account is different from John’s account based on “John Jr. requested more time!” indication), and 
		Cranfill, in view of proximity based communication between the first device and the second external device of Kim ([0074] & [0150], If the electronic device 100 is within a distance at which it may establish a communication channel based on the short-range communication module, the external electronic device 300 may process function synchronization according to the update information), at least suggests the limitation wherein the one or more programs further include instructions for: while displaying the device management user interface, detecting that a proximity between the computer system and the second external device satisfies a proximity condition; while the proximity condition between the computer system and the second external device is satisfied, detecting a third user input on the second user interface object; and in response to detecting the third user input on the second user interface object, displaying a settings user interface associated with the second account and the second external device (Cranfill: [0212], Fig. 6V, select indication 608a of the second user interface object to display a setting user interface associated with the second account and the second external device in Fig. 6W).
		Although suggested by Cranfill/Kim (see discussions above), the prior art of Bojic can be relied upon for an explicit teaching of claim 17 limitation.
		Bojic is directed toward controlling remote devices by a first computing device using user interface templates ([title]). Bojic teaches determining a particular template graphical user interface including graphical elements corresponding to operations to be performed by a remote/second device in response to a distance between the first computing device and the second computing device satisfying a threshold distance ([abstract]; [0005], graphical elements ). Bojic also teaches the graphical elements include icons ([0043]). Specifically, Bojic teaches the limitation while displaying the device management user interface, detecting that a proximity between the computer system and the second external device satisfies a proximity condition (Fig. 3B, display device management user interface with icon 320 showing device nearby; [0081], when the distance satisfies the threshold distance, computing device 110 may automatically establish a communication session between computing device 110 and remote computing device 118A without user input and output GUI 314B); while the proximity condition between the computer system and the second external device is satisfied, detecting a third user input on the second user interface object ([0081]-[0082] & Figs. 3B-3C, when proximity condition is satisfied, detect a user input selecting graphical element 320 of Fig. 3B); and in response to detecting the third user input on the second user interface object, displaying a settings user interface associated with the second account and the second external device ([0081]-[0082], user input in Fig. 3B to display Fig. 3C with GUI 314C for the settings of the remote/second external computing device 118A; [0001], user can create account for an application shown in Fig. 3C that is associated with the second external device).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of proximity-based setting user interface to control a remote device taught by Bojic in the device management user interface of Cranfill/Kim to achieve the claim limitation.  One would be motivated to make such a combination to improve the user experience by selectively generating GUI for the second external device in dependence on proximity to the second device (Bojic: [0046]).

13.	Claim 18 is rejected under 35 U.S.C. 103  as being unpatentable over Cranfill/Kim/Bojic as applied to claim 17 above, and further in view of Nocera et al. (US2011/0183613; hereinafter Nocera).
		Regarding claim 18, Cranfill/Kim/Bojic teaches The computer system of claim 17. Cranfill does not seem to expressly teach the limitation wherein the one or more programs further include instructions for: in response detecting the third user input on the second user interface object: in accordance with a determination that a setup process for the second external device is not complete, displaying a setup user interface object in the settings user interface that, when selected via user input, is configured to continue the setup process for the second external device; and 
in accordance with a determination that the setup process for the second external device is complete, forgoing display of the setup user interface object in the settings user interface.
		However, the prior art of Nocera can be relied upon for a teaching of the limitation. Nocera is directed toward device setup extension for applications ([title]). Nocera teaches configuring a first wireless device to be used with a second wireless device ([abstract]). Nocera also teaches the first wireless device identifies services supported by the second wireless device without user intervention and passes identified services to a plugin system in the first wireless device. Specifically, Nocera teaches the limitation wherein the one or more programs further include instructions for: in response detecting the third user input on the second user interface object: in accordance with a determination that a setup process for the second external device is not complete, displaying a setup user interface object in the settings user interface that, when selected via user input, is configured to continue the setup process for the second external device; and in accordance with a determination that the setup process for the second external device is complete, forgoing display of the setup user interface object in the settings user interface ([0018], if setup is successful/complete, i.e., no configuration is necessary for the computer to use the second device (e.g., another wireless device, a mouse or other device), display no configuration options; Otherwise, if setup is incomplete, display configuration options for users to choose;  [0014]-[0018], second wireless devices can be computer, mouse, phone, and other device).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of secondary device setup taught by Nocera in the device management user interface of Cranfill/Kim/Bojic to achieve the claim limitation.  One would be motivated to make such a combination to provide an efficient and easy to use device setup system to yield an expected outcome (Nocera: [0018]).
		

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Alaouf (US 2018/0218636) Fig. 5 & [0035], manage multiple smart watches from a single computing device and allow caregiver to add additional smart watches by selecting GUI item 510.

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179